DETAILED ACTION
This communication is in responsive to amendment for Application 16/156974 filed on 1/07/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-4, 6-8, 10-13, 15-17, 19-22, 24-26 and 28-30 are presented for examination.
		Claims 5, 9, 14, 18, 23 and 27 were canceled. 
		Claims 1, 10 and 19 were amended.


Interview
3.	Monitoring logs and providing a report of the logs is well-known in the art. Additionally, using EAS/CAP devices is well-known in the art. Applicant should focus on the novel features of the claims to move prosecution forward. Applicants are encouraged to schedule a phone interview to expedite prosecution. 

Response to Arguments
4.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 6, 10-13, 15, 19-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (hereinafter Mahaffey) US 2017/0339178 A1 in view of Yamane et al. (hereinafter Yamane) US 2018/0247520 A1 and further in view of Taranov et al. (hereinafter Taranov) US 2012/0310887 A1. 

Regarding Claim 1, Mahaffey teaches a method of monitoring and managing Emergency Alert System / Common Alerting Protocol (EAS/CAP) devices (Fig. 9 monitoring a set of devices), the method comprising: 
providing a system, the system comprising at least one processor in communication with at least one memory storing instructions for execution by the at least one processor, the instructions enabling monitoring a plurality of EAS/CAP devices (Fig. 9 & ¶0120; monitoring a set of computing devices); 
monitoring by the system for changes to configuration settings and updates to software and firmware for the plurality of EAS/CAP devices (Fig. 9 & ¶0011 & ¶0120-¶0123; monitoring device events including changes to configuration and context information associated with configuration settings on a device, monitored information associated with firmware contents, versions, structure, or permissions on a device, monitored information associated with application behavior on a device, or combinations of these. Additionally, monitoring device data pertains to the state, capabilities, operating system, firmware version, memory capacity, available communication ports, battery limitations, hardware characteristics), wherein the system further comprises at least one database storing data regarding the changes (¶0010-¶0011; database to store the collected data including firmware, configuration and other changes); 
identifying by the system one or more of the changes (¶0291; alerting an administrator, alerting the user, alerting another user, wiping the device, locking the device, locating the device, blocking an application, changing device settings, backing up data, encrypting data, deleting data, enterprise or system-wide actions, requesting authentication, making predictions about a specific user or application, throttling usage, maintaining the status quo, recommending certain device settings, or suggesting which apps shouldn't be installed); 
and notifying by the system at least one designated receiver of the one or more changes (¶0291; alerting an administrator, alerting the user, alerting another user, wiping the device, locking the device, locating the device, blocking an application, changing device settings, backing up data, encrypting data, deleting data, enterprise or system-wide actions, requesting authentication, making predictions about a specific user or application, throttling usage, maintaining the status quo, recommending certain device settings, or suggesting which apps shouldn't be installed).

Mahaffey does not expressly teach that the devices are “Emergency Alert System / Common Alerting Protocol (EAS/CAP),” “creating by the system at least one secondary instance of the at least one database;” & “monitoring by the system for one or more failures of the at least one database and automatically failing over to the at least one secondary instance when at least one of the one or more failures occurs.” 
However, as to the limitation that devices being monitored are EAS/CAP devices. EAS/CAP devices are defined so broadly in specification [0025] to include any capable device. Mahaffey’s teachings apply to all kind of devices, see ¶0003 & ¶0048 which suggests to one of ordinary skill in the art that EAS/CAP devices are covered since mobile devices are capable devices. However, to support Examiner’s position, Examiner cites to Yamane. 
Yamane teaches monitoring EAS/CAP devices and compliance with the FCC regulations where a reports based on log data is outputted for viewing by analysis apparatus 40, see abstract & ¶0091, ¶0157 & Fig. 3. Also see ¶0007-¶0009, ¶0016 & ¶0170. 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Yamane into the system of Mahaffey in order to confirm whether or not emergency information is reliably output from the user terminals (¶0020). Utilizing such teachings enable the system to confirm as to whether or not emergency information was reliably output at real-life endpoints of emergency information (¶0022).

Mahaffey in view of Yamane do not expressly teach “creating by the system at least one secondary instance of the at least one database;” & “monitoring by the system for one or more failures of the at least one database and automatically failing over to the at least one secondary instance when at least one of the one or more failures occurs.” 
Taranov teaches creating by the system at least one secondary instance of the at least one database; (¶Fig. 3 & ¶0012, ¶043, ¶0050-¶0059; mirroring a second network to a first network where the secondary network including database is used in a failover situation when a failover is automatically triggered based on the one or more conditions e.g. failure of one or more machines (where the machine is storage as stated in ¶0024. Additionally, Fig. 4 illustrate the failover process in steps 440-470);
Taranov further teaches “monitoring by the system for one or more failures of the at least one database and automatically failing over to the at least one secondary instance when at least one of the one or more failures occurs” (¶Fig. 3 & ¶0050-¶0059; mirroring a second network to a first network where the secondary network including database is used in a failover situation when a failover is automatically triggered based on the one or more conditions e.g. failure of one or more machines (where the machine is storage as stated in ¶0024. Additionally, Fig. 4 illustrate the failover process in steps 440-470).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Taranov into the system of Mahaffey in view of Yamane in order to establish a recovery network for a primary location of service (¶0012). Utilizing such teachings enable the system to manage different networks potentially distributed across the world where a backup network mirrors the primary network and switches between them according to failover triggers (¶0011-¶0012). 

storing by the system data related to the status of the plurality of EAS/CAP devices (¶0010-¶0011; database to store the collected data including firmware, configuration and other changes & Yamane at ¶0170-¶0171); 
and filtering and sorting the data with assistance from the system (¶0056, ¶0119, ¶0141; see filter 781 for collected data. Additionally, ¶0244 the system determined itself what data to monitor).

Regarding Claim 3, Mahaffey in view of Yamane and Taranov teach the method of claim 1, Mahaffey further teaches further comprising managing the configuration settings and updates to software and firmware for the plurality of EAS/CAP devices with assistance from the system (Fig. 9 and related paragraphs, the system assists in managing changes based on policies).

Regarding Claim 4, Mahaffey in view of Yamane & Taranov teach the method of claim 28, Mahaffey further teaches wherein the system further comprises customizable report templates for use in the generating (Fig. 9 establishes a norm for the data gathered. In ¶0103 the actions include reports to the user or network or enterprise administrator based on the norm that is being established based on specific policies which implies the customization of reports since only data under the policy being generated and actions/responses being updated as articulated in ¶0009, responses can include modifying data collection and monitoring criteria for what data is collected when 

Regarding Claim 6, Mahaffey in view of Yamane & Taranov teach the method of claim 1, Mahaffey further teaches further comprising customizing at least one graphical user interface (GUI) information display with assistance of the system (¶0009; user interface is used for response and modifying data collection and monitoring criteria by a user or the system. Also see response to claim 4).
. 

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey in view of Yamane in view of Taranov et al. (hereinafter Taranov) US 2012/0310887 A1 and further in view of Blakeley et al. (hereinafter Blakeley) US 2012/0284690 A1

Regarding Claim 28, Mahaffey in view of Yamane and Taranov teach the method of claim 1, Yamane teaches monitoring EAS/CAP devices and compliance with the FCC regulations where a reports based on log data is outputted for viewing by analysis apparatus 40, see abstract & ¶0091, ¶0157 & Fig. 3. Also see ¶0007-¶0009, ¶0016 & ¶0170. 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Yamane into the system of Blakeley in order to confirm whether or not emergency information is reliably output from the user terminals (¶0020). Utilizing such teachings enable the system to confirm as to whether or not emergency information was reliably output at real-life endpoints of emergency information (¶0022).
However, Mahaffey in view of Yamane and Taranov do not expressly teach further comprising: aggregating by the system one or more government-required compliance logs for the plurality of EAS/CAP devices, resulting in aggregated compliance logs; 
and generating one or more reports regarding the plurality of EAS/CAP devices with assistance from the system, wherein the one or more reports comprise a consolidated compliance report for providing to one or more government agencies, the consolidated compliance report comprising the aggregated compliance logs.

Blakeley analogues art teaches monitoring hardware and software of various nodes where the monitored information is logged and stored, see ¶0010, ¶0023, ¶0038 & ¶0051. Blakeley then teaches that the logged information is aggregated to formulate aggregated logs. Id. Blakeley further teaches that the aggregated logs are used to generate various reports related to the configurations of different nodes. Id. Additionally, Blakeley teachings apply to many types of computer system configurations including EAS/CAP devices, see ¶0029 & ¶0044.
Additionally, Blakeley teaches further comprising: aggregating by the system one or more government-required compliance logs for the plurality of EAS/CAP devices, resulting in aggregated compliance logs (Fig. 1 & ¶0038; log aggregator 104 aggregate logs together from various nodes to generate various reports); 
and generating one or more reports regarding the plurality of EAS/CAP devices with assistance from the system (Fig. 1 & ¶0038; Reporting module 108 can access aggregated logs and generate various reports related to the validity of the configuration of appliance 191), wherein the one or more reports comprise a consolidated compliance report for providing to one or more government agencies, the consolidated compliance report comprising the aggregated compliance logs. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Blakeley into the system of Mahaffey in view of Yamane and Taranov in order to use the aggregated logs to generate various reports related to the configurations of different nodes. (¶0010, ¶0023, ¶0038 & ¶0051) where Blakeley’s teachings apply to many types of computer system configurations including EAS/CAP devices, see ¶0029 & ¶0044. Utilizing such teachings enable the system to present a global view of the different devices (abstract). 

Claims 29-30 are substantially similar to the above claim, thus same rationale applies. 

Claims 7-8, 16-17, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey-Yamane-Taranov and further in view of Calloway US 2009/0210241 A1. 

Regarding Claim 7, Mahaffey in view of Yamane & Taranov teach the method of claim 1, but they do not expressly teach further comprising managing, with assistance of the system, one or more license keys for use of one or more aspects of the system.
Calloway teaches further comprising managing, with assistance of the system, one or more license keys for use of one or more aspects of the system 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Calloway into the system of Mahaffey in view of Yamane- Taranov in order to obtain said member's contact information based on said user's role and said user's correct entry into said registry of said member's key code and information on said card, and providing said contact information to said user (¶0015).

Regarding Claim 8, Mahaffey in view of Yamane & Taranov teach the method of claim 1, but they do not expressly teach further comprising authenticating user identification and managing passwords with assistance of the system.
Calloway teaches further comprising authenticating user identification and managing passwords with assistance of the system (¶0015, ¶0019 & ¶0021; managing user’s key codes associated with password provided by emergency system).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Calloway into the system of Mahaffey in view of Yamane- Taranov in order to obtain said member's contact information based on said user's role and said user's correct entry into said registry of said member's key code and information on said card, and providing said contact information to said user (¶0015).

. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455